department of the treasury internal_revenue_service number release date index number person to contact telephone number refer reply to cc psi - plr-167562-01 date date washington dc x y a b c d1 d2 d3 d4 d5 d6 d7 d8 plr-167562-01 accounting firm1 accounting firm2 law firm year year dear this letter responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting that x be given an extension of time under sec_301 of the procedure and administrative regulations in which to elect to treat its subsidiary as a qualified_subchapter_s_subsidiary qsub the letter also requests a ruling that a disproportionate_distribution by x to its shareholders did not terminate x’s s election the information submitted states that a b and c are the shareholders of x x was incorporated on d1 and elected to be an s_corporation effective d2 y was incorporated on d3 and elected to be an s_corporation effective d3 pursuant to advice from x’s accountants accounting firm1 on d4 a and b transferred percent of their stock in y to x through this restructuring y became a wholly owned subsidiary of x c the chief financial officer of x represents that it was intended for x to treat y a wholly owned subsidiary of x as a qsub effective d4 x relied on accounting firm1 and law firm to advise x of any necessary elections however x was not advised of the need to file a qsub election and thus no qsub election was filed in d5 in the course of preparing x’s tax_return extensions accounting firm2 discovered that x had not filed an election to treat y as a qsub additionally in year and from d4 to d7 of year x made disproportionate distributions to a and b on d6 x issued shares to c however during the period from d6 to d8 x made distributions to a and b but failed to make distributions to c c represents that these disproportionate distributions were made due to a clerical oversight in the course of reviewing x’s qsub ruling accounting firm2 discovered the disproportionate distributions to a and b upon further examination the shareholders of x determined that the disproportionate distributions may have caused a termination of x’s s election at that time steps were taken to equalize the distributions moreover x and its shareholders have agreed to make such adjustments consistent plr-167562-01 with the treatment of x as an s_corporation as may be required by the secretary c represents that x’s articles of incorporation and by-laws provide for a single class of voting common_stock with no preferences as to either voting dividends or distributions among the shares of stock c represents there was no other binding agreement that any shareholder of x would be entitled to any preference with respect to the distributions made by x sec_1362 of the internal_revenue_code provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines the term qualified_subchapter_s_subsidiary qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub the statutory provision does not however provide guidance on the manner in which the qsub election is made or on the effective date of the election a taxpayer makes a qsub election with respect to a subsidiary by filing a form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center the election may be effective on the date the form_8869 is filed or up to two months and days prior to the filing of the form provided that date is not before the parent’s first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub if a valid qsub election is made the subsidiary is not treated as a separate corporation and all assets liabilities and items of income deduction and credit of the qsub are treated as assets liabilities and items of income deduction and credit of the parent s_corporation sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 plr-167562-01 sec_1361 provides that the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for that year sec_1361 provides that a small_business_corporation cannot have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation generally is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to file form_8869 with the appropriate service_center to elect to treat y as a qsub effective d4 a copy of this letter should be attached to the form_8869 in addition based on the information submitted and the representations made we conclude that because x’s stock has identical distribution rights under its governing provisions the difference in timing between x’s disproportionate distributions and the remedial distributions does not cause x to have more than one class of stock for purposes of sec_1361 however such disproportionate and remedial distributions must be given appropriate tax effect under these circumstances we conclude that x’s s election did not terminate because of the disproportionate distributions except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 and whether y was or is a qsub for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-167562-01 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representatives sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
